UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                                Captain ANDREW J. BRILLA
                                   United States Air Force

                                             ACM 38418

                                           13 August 2014

         Sentence adjudged 3 June 2013 by GCM convened at Ramstein Air Base,
         Germany. Military Judge: Dawn R. Eflein (sitting alone).

         Approved Sentence: Dismissal and confinement for 18 months.

         Appellate Counsel for the Appellant: Captain Thomas A. Smith.

         Appellate Counsel for the United States: Colonel Don M. Christensen;
         Major Roberto Ramirez; and Mr. Gerald R. Bruce, Esquire.

                                                 Before

                              ALLRED, HECKER, and TELLER
                                 Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court